DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation " the first channel wall " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation " the first channel wall " in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0013205 to Franklin.
	Regarding claim 9, Franklin ‘205 discloses a firearm mounting device, comprising: a base 28 having a top and a bottom; at least one magnetic element 16; a first side wall 36 (left side - fig 2) coupled to the base 28; a second side wall 36 coupled to the base (right side - fig 4), the second side wall being spaced apart from the first channel wall 36 (as best understood - see 112 rejection) to provide a channel 70 intermediate the first side wall and the second side wall; and at least one slide stop 34 disposed on one of the first side wall, the second side wall and the base, the at least one slide stop 14 being proximal to the bottom of the base 28.
	Regarding claim 10, Franklin ‘205 discloses further comprising: a site slot 20 in the base 28 and proximal to the at least one slide stop 14.
	Regarding claim 11, Franklin ‘205 discloses wherein the at least one slide stop 14 comprises a first slide stop 30 (left -fig 4-6) and a second slide stop 30 (right - fig 4-6) that is spaced apart from the first slide stop.
Regarding claim 12, Franklin ‘205 discloses wherein the site slot 20 is intermediate the
first slide stop 30 (left - fig 4-6) and the second slide stop 30 (right - fig 4-6).
	Regarding claim 13, Franklin ‘205 discloses wherein the at least one magnetic element 16 is a rare earth magnetic element.
	Regarding claim 14, Franklin ‘205 discloses further comprising a non-scratch coating 22 applied to the channel 70.
	Regarding claim 15, Franklin ‘205 discloses wherein the base 28 includes a plurality of ears 20 distributed about a perimeter of the base, each of the plurality of ears 20 sized to receive a fastener therethrough for securing the firearm mounting device to a structure (fig 1).
	Regarding claim 16, Franklin ‘205 discloses wherein each of the first side wall 36 and the
second side wall 36 includes a bottom edge secured to the base and a top edge (fig 2 - para 28).
	Regarding claim 17, Franklin ‘205 discloses wherein the top edge (fig 3) of the first side wall 36 and the top edge (fig 3 )of the second side wall 36 form an elongate opening to the channel 70 (fig 3).
	Regarding claim 18, Franklin ‘205 discloses further comprising: a first guide member 32 disposed along the top edge of the first side wall 36 (fig 2-3); and a second guide member 32 disposed along the top edge of the second side wall 36; wherein the first guide member and the second guide member together form a guide that is convergent towards the opening of the channel 70 (fig 2-3).

	Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-8 depend therefrom.
	The following is a statement of reasons for the indication of allowable subject matter:  the base, side walls, channel, slide stop, site slot and how each is configured to structurally cooperate to receive a slide of a semi-automatic pistol into close proximity to the at least one magnetic element to magnetically secure within the channel - noting the channel is formed by the cooperation between the base and sidewalls which comprise the stop and slot - all of which allow for the receipt of the pistol which mounted by the firearm mounting device.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections.  The list of supports is as follows: US-8403278-B1 OR US-9733036-B2 OR US-4984725-A OR US-10145650-B1 OR US-4852780-A OR US-5454931-A OR US-6951289-B2 OR US-7584861-B2 OR US-10302392-B2 OR US-10563945-B2 OR US-9494278-B2 OR US-5979846-A OR US-8752742-B2 OR US-9010600-B1 OR US-3746177-A OR US-8727294-B1 OR US-20180003461-A1 OR US-20140158730-A1 OR US-20090218741-A1 OR US-20120255979-A1 OR US-20150013205-A1 OR US-20190322221-A1 OR US-4298150-A OR US-5768816-A OR US-20170350672-A1 OR US-9360273-B1 OR US-20090293334-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA E MILLNER/Primary Examiner, Art Unit 3632